Citation Nr: 0611034	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  03-31 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUE

Entitlement to an increased initial evaluation in excess of 
30 percent for the service-connected post-traumatic stress 
disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 RO decision that 
granted service connection and assigned an evaluation of 30 
percent for PTSD, effective on July 20, 2000.  



FINDINGS OF FACT

1.  Beginning on July 20, 2000, the service-connected PTSD is 
not shown to be productive of more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

2.  Beginning on June 27, 2005, the service-connected PTSD is 
shown to be productive of a disability picture that more 
nearly approximates that of occupational and social 
impairment, with reduced reliability and productivity and 
difficulty in establishing and maintaining effective work and 
social relationships.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 30 percent for the service-connected PTSD, 
beginning on July 20, 2000, have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, including Diagnostic Code 9411 (2005).  

2.  The criteria for the assignment of an increased 
evaluation of 50 percent, but not higher for the service-
connected PTSD, for the period beginning on June 27, 2005 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, including Diagnostic Code 9411 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law. The regulations implementing VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VCAA and implementing regulations apply to 
the case at hand, and the requirements therein appear to have 
been met.

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran, and there is no indication from the 
record of additional psychiatric treatment for which the RO 
has not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in an August 2003 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional medical records to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his or her possession that pertains 
to a claim.  

Here, the noted "duty to assist" letters were issued prior 
to and subsequent to the appealed rating decision.  Moreover, 
as indicated, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  

The Board notes that the evidence received at the RO on June 
27, 2005, did not include a waiver of initial review by the 
RO.  However, to the extent that the action taken hereinbelow 
is favorable to the veteran, a waiver is not necessary.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  



Law and Regulations

In a February 2003 rating decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned an initial 30 percent rating under Diagnostic Code 
9411, effective on July 20, 2000.  

The veteran contends that his PTSD is more severely disabling 
than reflected by the current 30 percent rating.  

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular Diagnostic Code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  

In that case, the United States Court of Appeals for Veterans 
Claims (Court) emphasized the distinction between a new claim 
for an increased evaluation of a service-connected disability 
and a case in which the veteran expresses dissatisfaction 
with the assignment of an initial disability evaluation where 
the disability in question has just been granted service 
connection.  

In a former case, the Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that the current level of disability 
is of primary importance when assessing an increased rating 
claim.  

In the latter case, however, where, as here, the veteran has 
expressed dissatisfaction with the assignment of an initial 
rating, the Francisco rule does not apply; rather, VA must 
assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim-a practice known as "staged rating."  

The veteran's PTSD is evaluated under Diagnostic Code 9411.  

Under Diagnostic Code 9411, a 30 percent evaluation is 
warranted when the veteran exhibits occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.30, Diagnostic 
Code 9411 (2005).  

A 50 percent evaluation is warranted for PTSD when the 
disability causes occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See id.  

A 70 evaluation requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  See id.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  See id.  


Analysis

During the course of this appeal, the veteran was afforded VA 
psychiatric examinations in September 2000 and August 2002.  
The record also contains VA outpatient treatment records, and 
other records submitted by the veteran.  

The September 2000 VA examination indicates that the veteran 
related PTSD symptoms such as dreams, avoidance of 
conversations and some intrusive thoughts regarding horrific 
experiences he experienced in the military.  

The veteran described himself as being cautious and paranoid 
and stated that, when he would go to a restaurant, he would 
sit with his back to the wall.  It was noted that the veteran 
was still able to work.  

On examination, the veteran reported no memory defects, no 
psychotic behavior, and no suicidal ideation.  It was noted 
that the veteran had a limited social life as a result of 
psychiatric symptoms.  He described periods of hyperarousal, 
hypervigilance, and irritability.  The examiner indicated 
that the veteran had feelings of a foreshortened future and 
had a restricted range of affect.  

The diagnosis was that of PTSD with depressive features, 
chronic, mild to moderate.  A GAF of 60 was assigned.  

In a January 2001 statement, the veteran indicated that it 
was upsetting to him to discuss or be exposed to memories of 
Vietnam.  He stated that his PTSD symptoms had affected his 
work, his relationships with fellow employees and employers, 
and his relationship with his wife.  

The August 2002 VA examination indicates that the veteran had 
difficulties working with others and, as a result, he had 
become self employed.  It was noted that the veteran had 
continuing problems with depression and other problems and 
was being treated for his PTSD.  The veteran reported having 
trouble feeling at ease around others, trouble sleeping and a 
startle response.  

On examination, the veteran was well oriented and not 
psychotic.  He was cooperative, and his attire and deportment 
were appropriate for the occasion.  The diagnosis was that of 
PTSD, mild to moderate, with a GAF of 59.  

A July 2003 VA medication review record indicates that the 
veteran reported current symptoms of hypervigilance, 
paranoia, easy irritability, agitation, difficulty sleeping 
and occasional nightmares.  

On examination, the veteran had no evidence of psychosis, 
suicidal or homicidal ideation, or hypomania or pressured 
speech.  The impression was that of moderately compensated 
man with major depression, recurrent, and PTSD.  

In a statement submitted in October 2003, the veteran 
indicated that his nightmares were worsening.  He stated that 
it was very difficult to fall asleep.  He indicated that it 
was more difficult for him to cope with work and 
relationships.  

In a June 2005 statement, the veteran's wife indicates that 
the veteran was depressed, isolated, and had anxiety attacks.  
She noted that the veteran had nightmares, flashbacks of 
Vietnam, difficulty concentrating and difficulties with 
personal relationships.  

In a June 2005 letter, the veteran's Vet Center therapist 
indicated that the veteran's PTSD symptoms had increased.  It 
was noted that the veteran had increased sleep disturbance 
and nightmares.  It was noted that the veteran's medications 
had been increased, and his cycles of depression were longer 
and deeper.  

It was noted that the veteran's mood fluctuated often, that 
he was irritable, and that he was having problems controlling 
his anger.  The therapist noted that the veteran had cut down 
his work schedule due to his PTSD symptoms.  The veteran's 
treating VA psychiatrist reviewed the therapist's statement 
and noted that he was in agreement with the above 
conclusions.  

Following a careful review of the evidence, the Board finds 
that the service-connected PTSD cannot be rated higher than 
30 percent disabling from July 20, 2000, to June 26, 2005.  

The evidence shows that, for this period, the veteran's PTSD 
is more consistent with the criteria of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

The medical evidence prior to June 26, 2005, does not show 
that the veteran had circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands;  impaired 
judgment or abstract thinking; or difficulty in establishing 
and maintaining effective work and social relationships.  

In this regard, at the August 2002 VA examination, the 
examiner found that the veteran had only mild to moderate 
impairment in his functioning, and a GAF of 59 was assigned.  

Therefore, the Board finds that the medical evidence when 
viewed in its entirety does not support the assignment of 
higher rating for the period prior to June 26, 2005.  

With regard to the period beginning on June 27, 2005 (the day 
pertinent evidence was received at the RO), the Board finds 
that the service-connected PTSD was characterized by 
difficulty interacting with others, nightmares, sleep 
disturbance, chronic irritability, depression, and interfered 
with the veteran's work habits.  

These current findings, in the Board's opinion, reflect a 
service-connected disability picture that more nearly 
approximates that of occupational and social impairment, with 
reduced reliability and productivity and difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board notes that the medical evidence does not show that 
the veteran exhibits symptoms of circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
frequently than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory, 
impaired judgment, or impaired abstract thinking; however, he 
is now shown to have worsening symptoms, manifested by 
difficulty in social and occupational functioning and 
disturbances of motivation and mood.  

The Board cannot find that the medical evidence when viewed 
in its entirety supports the assignment of a 70 percent 
rating or higher at any time during the course of the appeal.  

In reaching this conclusion, the Board notes that the medical 
evidence has not shown that the veteran had suicidal 
ideation; illogical, obscure, or irrelevant speech; near-
continuous panic or depression; spatial disorientation or 
neglect of personal appearance and hygiene.  

Accordingly, an evaluation of no more than 50 percent is 
assignable for the service-connected PTSD, for the period 
beginning on June 27, 2005.  Fenderson v. West, 12 Vet. App. 
119 (1999).  



ORDER

Beginning on July 20, 2000, an initial rating in excess of 30 
percent for the service-connected PTSD is denied.  

For the period beginning on June 27, 2005, an increased 
evaluation of 50 percent, but not higher, for the service-
connected PTSD is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


